Citation Nr: 1743278	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected calcaneal bursitis of the right heel with calcaneal spur.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1974 to September 1977, November 1990 to May 1991, March 1992 to July 1992, and August 1992 to August 1993, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled to appear at the New Orleans RO for a hearing before a Veterans Law Judge.  In March 2015, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In November 2015, the Board issued a decision granting an increased disability rating of 20 percent for the Veteran's service-connected calcaneal bursitis of the right heel with calcaneal spur.  The Veteran appealed that decision and, in February 2017, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision vacating the Board's decision to the extent that a rating in excess of 20 percent for the Veteran's right heel calcaneal bursitis with calcaneal spur was denied by the Board, and remanding the case back to the Board.

In the November 2015 decision, the Board also remanded the issues of service connection for a left heel disability, sleep disturbance to include sleep apnea, a right inguinal hernia, a left hip disability, and an acquired psychiatric disorder to include posttraumatic stress disorder.  These issues have not been returned to the Board for review at this time by the Agency of Original Jurisdiction (AOJ) and will be the subject of a separate Board decision at a later date. 

The TDIU claim has been raised by the Veteran's June 2017 formal application for increased compensation based on unemployability (VA Form 21-8940) in which the Veteran asserted that his service-connected calcaneal bursitis with calcaneal spur of the right heel prevented him from securing or following any substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected calcaneal bursitis of the right heel with calcaneal spur is manifested by severe impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for service-connected calcaneal bursitis of the right heel with calcaneal spur, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5299-5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  

Here, the Board notes that the AOJ has not issued a Supplemental Statement of the Case (SSOC) which includes new evidence which has been added to the claims file and is relevant to the increased rating on appeal.  However, the Veteran's claim for a rating in excess of 20 percent for service-connected calcaneal bursitis of the right heel with calcaneal spur has been granted in this decision at an evaluation of 30 percent and a rating in excess of 30 percent requires a finding of actual loss of use of the foot.  Thus, the Board finds that given the fact that the Veteran is receiving the maximum rating based on the severity of his foot injury and there is no demonstration or claim that there is loss of use of the foot, there is no prejudice in the failure to provide an SSOC.  In fact, the Veteran's attorney has requested a 30 percent rating.  See August 2, 2017 correspondence from Veteran's attorney stating that "[b]ased on the above evidence, the Board must find that the Veteran's right heel disability is most closely approximated by a finding of severe symptoms, and therefore grant the Veteran entitlement to a 30-percent rating for the entire period on appeal.". 

The Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 10 percent evaluation for his calcaneal bursitis of the right heel from March 27, 2007.  The Board granted an increased rating of 20 percent from August 4, 2009 which has remained throughout the appeal period.  The analysis in this decision has been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's service-connected calcaneal bursitis of the right heel with calcaneal spur, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2016).  Here, the RO has determined that the Veteran's calcaneal bursitis of the right heel is most approximately rated under DC 5284, pertaining to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).

Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2016).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The terms "moderate" and "severe" are not defined by regulation; nor do they have a commonly accepted medical definition.  However, it is clear that DC 5284 establishes a successive, tiered rating structure.  Accordingly, "moderately severe" is a level that is more impaired than "moderate," and less impaired than "severe."  In order to be characterized as "moderately severe" under DC 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.  

By a January 2008 rating decision, the RO granted service connection for calcaneal bursitis of the right heel and assigned a 10 percent evaluation, effective March 27, 2007.

In August 2009, the Veteran filed a claim for increase.  VA treatment records submitted with the increased rating claim, documented the Veteran's continuing complaints of foot pain for which he was treated with Naproxen and Tramadol.  See VA treatment records dated August 2009 and October 2009.  The Veteran also reported occasional numbness in his feet.  His pedal pulses were 2/4.  The skin color of his right foot was pink, with no open lesions or signs of infection.  Upon physical examination, the foot was painful to palpation.  Id.

The Veteran was afforded a VA examination in October 2009, at which time he reported constant pain in his feet.  He also described swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in his right heel.  He reported experiencing flare-ups of right foot pain one to three times per month, lasting one to two days at a time.  Flare-ups were precipitated by excess walking and relieved by corticosteroid injections and medication.  The Veteran reported that the functional impact of the flare-ups was that he was made to feel "off-balance and walked on ball of foot to keep pressure off heel."  He reported that he was able to stand for up to one hour, but was only able to walk a quarter of a mile.  He required corrective shoes for heel pain.  Upon physical examination, the examiner noted the Veteran's posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The examiner noted that there was objective evidence of painful motion, and that the lateral and pedal heel adjacent arches were tender to palpation.  There was no evidence of muscle atrophy.  The examiner reported that x-rays showed degenerative joint disease (DJD) and calcaneal spurring in the right foot, as well as plantar fasciitis.  He noted that the Veteran's right heel disability caused significant occupational effects; specifically, decreased mobility problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremity, and pain.  The examiner noted that the Veteran had been assigned different duties at work as a result of his disability.

The Veteran was afforded another VA examination in October 2014 at which time the examiner noted that the Veteran had calcaneal bursitis of the right heel with calcaneal spur.  The examiner documented the Veteran's report of pain with walking.  The Veteran was able to stand for over an hour, and walk no more than a quarter of a mile.  The Veteran's right heel disability had been treated with mentholated ointment, medication, corticosteroid injections, and corrective shoes with heel pads.  The Veteran reported flare-ups of right heel symptomatology, which caused him to feel unbalanced and also caused foot throbbing with walking.  The Veteran reported that he lost balance after sitting and had difficulty going up stairs.  The examiner stated that the Veteran's right heel symptoms were moderate.  The examiner noted that the Veteran's right heel pain "chronically compromised weight-bearing" and required arch supports, shoe inserts, or shoe modifications.  Upon physical examination, the Veteran exhibited pain of the right heel, as well as less movement than normal.  The examiner explained that the Veteran "had difficulty with weightbearing activities during flare-ups due to pain related to his service-connected condition."  The Veteran exhibited a "slightly shuffling and pronated gait, mild antalgia favoring his right;" and he relied upon a single-pointed cane for ambulation.  There was no erythema, pallor, or swelling over the right heel or hindfoot.  The Veteran's right heel was tender to palpation over the plantar aspect of the right heel.  The examiner stated that the Veteran's dorsiflexion was 5 degrees, plantarflexion 40 degrees, and there was a decrease in range of motion related to his service-connected calcaneal bursitis of the right heel with calcaneal spur.  Regarding functional impact, the examiner stated that the Veteran's "foot condition interfered with extended weight bearing activities such as walking over 0.25 miles, stairs, or standing over an hour."

By a November 2015 Board decision, the Board granted an increased disability rating of 20 percent for the Veteran's service-connected calcaneal bursitis of the right heel with calcaneal spur.

A VA prosthetic progress note dated June 8, 2017 indicated the Veteran was fitted for 2 PR Apex DMs.  The note indicated that spacers were removed and plastazote inserts were installed.

The Veteran was afforded another VA examination in September 2017 at which time the Veteran was diagnosed with flat foot (pes planus), degenerative arthritis of both feet, and calcaneal bursitis of the right foot and calcaneal spurs of both feet.  The examiner documented the Veteran's report of pain in both heel areas of the feet which was worse when walking.  The Veteran used arch supports for both feet.  Upon physical examination, the Veteran had extreme tenderness of plantar surfaces on both feet.  This tenderness was not improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height of both feet.  No marked deformity or marked pronation was present.  No lower extremity deformity other than pes planus, causing alteration of the weight-bearing line was noted.  There was no "inward" bowing of the Achilles tendon and no marked inward displacement and severe spasm of the Achilles tendon noted.  The Veteran did not have Morton's neuroma or metatarsalgia.  There was no hallux valgus and hallux rigidus.  Pain was noted on physical examination which contributed to functional loss.  There was pain on movement of both feet, pain on non-weightbearing of both feet, interference with standing of both feet, and lack of endurance of both feet noted.  The examination was negative for pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Pain and burning was noted when both feet were used repeatedly over a period of time.  The examiner noted tenderness over both heel areas.  The Veteran used a cane constantly to ambulate.  Diagnostic findings revealed degenerative or traumatic arthritis of both feet and calcaneal spurs of both feet and Achilles enthesophytes of both feet.  The examiner noted that the Veteran's foot conditions, specifically his pain in both feet when walking would impact his ability to perform occupational tasks.  The examiner provided that the Veteran's feet hurt mostly over the heel areas and he was treated in the past for degenerative joint disease, calcaneal bursitis, calcaneal spurs, and now being treated with injections in the feet for plantar fasciitis.  The Veteran wore a brace for his right ankle; shoe inserts, diabetic shoes, and walked with cane support.

VA considers granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As noted, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 , should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  

As noted above, the Veteran's calcaneal bursitis of the right heel with calcaneal spur has been rated under DC 5284, which provides for ratings based on the overall severity of the disability.  Also, as noted, the Board notes that such words as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Based on the above evidence, including VA examinations and treatment records, as well as the Veteran's own description of right heel pain with resulting limitation in functioning, the Board finds that a 30 percent rating, indicative of "severe" disability under DC 5284, is warranted throughout the rating period on appeal.

As described above, DC 5284 provides for ratings based on the overall severity of the disability.  In this regard, the Board finds that the Veteran's right heel symptomatology more nearly approximates that of severe disability.  In reaching this conclusion, the Board finds probative the fact that the Veteran experienced constant foot pain, indicated by sharp pain "like stepping on a nail", burning sensation, swelling and discoloration.  The Veteran's foot pain is not alleviated upon sitting, and he has regular flare-ups of pain that result in chronically abnormal weightbearing.  Further, the evidence demonstrates that the Veteran's calcaneal bursitis of the right heel with calcaneal spur results in decreased functional abilities, such as the ability to stand and/or walk for prolonged periods, necessitated reliance on a cane for ambulation, decreased range of motion in dorsiflexion to 5 degrees, short stride length, and slight shuffling.  Normal dorsiflexion of the heel is 0 degrees to 20 degrees.  The Board considers the Veteran's decreased range of motion in dorsiflexion of 5 degrees in conjunction with his short stride length and shuffling, an indication of severe impairment in range of motion.  Moreover, the Veteran received medical intervention in the form of corticosteroid injections on a regular basis.  The Board considers the necessity for medical intervention to treat pain as opposed to over-the-counter pain medication an indication of severe disability.

The Board has considered the Veteran's lay assertions regarding the severity of his right heel disability.  His statements are competent in regard to reports of symptoms and credible to the extent of the Veteran's sincere belief that his symptoms are more severe than the current rating.  The Board also considered the Veteran's use of a cane for ambulation, corrective shoes, and additional functional limitations.  Further, the VA examiners' medical opinions are not in conflict with the Veteran's statements and the combination of the evidence is more suggestive of a severe impairment.  The October 2009 VA examiner noted that the Veteran's right heel disability caused significant occupational effects; specifically, decreased mobility problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremity, and pain.  The examiner noted that the Veteran had been assigned different duties at work as a result of his disability.  Further, the October 2014 VA examiner concluded that the Veteran's dorsiflexion was 5 degrees, plantar flexion 40 degrees, and there was a decrease in range of motion related to his service-connected calcaneal bursitis of the right heel with calcaneal spur.  The September 2017 examiner found pain on movement, non-weightbearing, interference with standing, and lack of endurance in both feet with pain and burning during flare-ups or when the right foot is used repeatedly over time.

In light of the lay and medical evidence of record, the Board finds that the Veteran is entitled to the assignment of a 30 percent disability rating for calcaneal bursitis of the right heel with calcaneal spur, and no higher, throughout the rating period on appeal.

Thus, the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, a 30 percent rating is warranted.


ORDER

A 30 disability rating, but no higher, for calcaneal bursitis of the right heel with calcaneal spur is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

Unfortunately, the issue of entitlement to a TDIU must be remanded.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. In this regard, the Board notes that this issue remains under development by the AOJ and that it appears that such development has not been completed at this time to include contacting the Veteran's former employers and obtaining VA vocational and rehabilitation records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Complete all outstanding and pending development of the issue of entitlement to a TDIU.  All efforts to obtain relevant records or information must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

2.  Then, readjudicate the TDIU claim in light of this and all other additional evidence.  If the claim continues to be denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


